In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 15-1553V
                                      Filed: February 22, 2022
                                           UNPUBLISHED


    JONATHAN PATTON,                                            Special Master Horner

                          Petitioner,
    v.                                                          Damages Decision Based on Proffer;
                                                                Influenza (Flu) Vaccine; Brachial
    SECRETARY OF HEALTH AND                                     Neuritis
    HUMAN SERVICES,

                         Respondent.


Michael Andrew London, Douglas & London, P.C., New York, NY, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                 DECISION AWARDING DAMAGES 1

        On December 21, 2015, Sherri Harrod, filed a petition, as mother and natural
guardian of minor-petitioner Jonathan Patton, for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleged that her son suffered Parsonage-Turner syndrome, or brachial
neuritis. (ECF No. 1, p. 2.) Upon reaching the age of majority Mr. Patton was
substituted as petitioner. (ECF Nos. 9, 10.) On June 19, 2017, petitioner filed an
Amended Petition alleging that he also experienced radiculomyelitis as a result of the
same vaccination. (ECF 34, p. 5.)

        On May 17, 2021, a decision was issued dismissing the petition. (ECF No. 83.)
Thereafter the Court of Federal Claims granted petitioner’s motion for review of that
decision, vacated the May 17, 2021 decision, and remanded the case for further
proceedings. (ECF No. 92.) On December 3, 2021, a ruling on entitlement was issued
on remand finding, based on the instructions of the Court of Federal Claims, that
petitioner is entitled to compensation for his brachial neuritis. (ECF No. 94.) On
1
   Because this unpublished decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
February 22, 2022, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $75,000.00. (ECF No. 99.) In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $75,000.00 in the form of a check payable to petitioner. This amount
represents compensation for all damages that would be available under § 15(a) of the
Vaccine Act.

      Absent a timely motion for review, the clerk of the court is directed to enter
judgment in accordance with this decision. 3


IT IS SO ORDERED.


                                                          s/Daniel T. Horner
                                                          Daniel T. Horner
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
JONATHAN PATTON,                          )
                                          )
                  Petitioner,             )
                                          )                 No. 15-1553V
v.                                        )                 Special Master Horner
                                          )                 ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

                      PROFFER ON AWARD OF COMPENSATION

       On December 21, 2015, Jonathan Patton’s (“petitioner’s”) mother filed a petition on his

behalf under the National Childhood Vaccine Injury Act, as amended, 42 U.S.C. §§ 300aa-10 to

-34 (“Vaccine Act” or “Act”), alleging that he received a flu vaccination on January 11, 2013,

and subsequently developed Parsonage Turner Syndrome. Pet. at 1-2. ECF No. 1. After

reaching the age of majority, petitioner was substituted as petitioner. ECF Nos. 9, 10. On June

19, 2017, petitioner filed an Amended Petition alleging that the flu vaccine he received on

January 11, 2013, caused him to suffer from radiculomyelitis. Am. Pet. at 5. ECF No. 34.

       Following an entitlement hearing on October 27, 2020, the Special Master issued a

Decision on May 17, 2021, dismissing the petition. ECF No. 83. Petitioner filed a Motion for

Review, and on November 22, 2021, Senior Judge Mary Ellen Coster Williams vacated the

Special Master’s Decision, and remanded the case for further proceedings. ECF No. 92.

       On December 3, 2021, the Special Master issued a Ruling on Entitlement finding that

petitioner has demonstrated preponderant evidence of entitlement to compensation under the
Vaccine Act, and that petitioner is therefore entitled to compensation in this case. 1 ECF No. 94.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$75,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 2 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $75,000.00, in the form of a check payable to petitioner. Petitioner agrees.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division




1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Special Master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s
December 3, 2021 entitlement decision.
2Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2
                           /s/ Claudia B. Gangi
                           CLAUDIA B. GANGI
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel.: (202) 616-4138
                           Email: claudia.gangi@usdoj.gov


Dated: February 22, 2022




                             3